ADAMS, Justice.
We note that in sentencing the defendant, Jeffery W. Johnson, the trial judge made statements indicating that the defendant should not be considered for parole.1 We note that §§ 15-22-27.1 and -27.2 provide limited circumstances wherein a prisoner should not be considered for parole. Johnson does not fall within the terms of either section, and, therefore, should be considered for parole. Our review of the record convinces us that the trial judge’s comments in this regard were unwarranted.
WRIT QUASHED.
HORNSBY, C.J., and MADDOX, ALMON, SHORES and INGRAM, JJ., concur.
STEAGALL, J., concurs in the result.
KENNEDY, J., dissents.

. Johnson received eighteen 30-year sentences after pleading guilty to 18 counts of criminal possession of a forged instrument in the second degree. He was sentenced under the Habitual Felony Offender Act.